Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-12 are currently pending in this application.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments and remarks filed 05/03/2022 have been fully considered and overcame the 112 rejections as presented in the non-final office action filed 02/03/2022. Therefore, the rejections have been withdrawn.
With respect to 35 U.S.C. §102(a)(1):
Applicant’s remarks filed 05/03/2022 have been fully considered and are rendered moot because at least independent claims 1, 5, and 9 have been amended adding new subject matter that change the scopes of the original claims 1, 5, and 9, therefore the prior rejections have been withdrawn. Upon further consideration, see the new ground(s) of rejection is made as shown below.
Note: independent claims 1, 5, and 9 are currently amended to include subject matter pertains to a “limited” feature of the original dependent claims 3, 7 or 11 that were objected to as being dependent upon a rejected base claim 1, 5 or 9.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 4-5, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota et al. (US 2018/0348728).

With respect to claims 1, 5, and 9, Ota teaches a plant monitoring apparatus, method, and a non-transitory computer readable recording medium that includes recorded thereon a program for monitoring an operational status of a plant by means of a computer, the program including instructions that cause a computer to carry out the method (monitoring a plurality of mechanisms 31 in a manufacturing line 3 of fig.1 including process analysis apparatus 1), comprising:
a memory device storing instructions (RAM/ROM of process analysis apparatus 1, fig.2); and 
a processor configured to execute the instructions to implement (CPU of process analysis apparatus 1, fig.2): 
a control program acquisition unit configured to acquire a control program (control program 221, fig.4) for controlling the plant on the basis of sensor data from a sensor installed in the plant (acquiring control program 221 for controlling an operation of the manufacturing line 3 based on acquired state data, par.0029, state data acquired from measurement such as sensors or camera, par.0014); 
a causal relationship extraction unit configured to extract, from the acquired control program, causal relationships between a plurality of signals that are used in the plant (identifying causal relationship 115 between plurality of mechanisms 31 constituting the manufacturing line 3 from control program 221 and measured state data 222, fig.4 and par.0070-0071); 
a causal relationship specification unit configured to compare a current state of the plurality of signals and each of the extracted causal relationships to specify a causal relationship corresponding to the current state (measured state data 222 from sensors or camera is defined as a current state of the signals, as such, identify the order relationship between plurality of mechanisms 31 in a stage for analyzing/modeling the causal relationship between the plurality of mechanisms 31, par.0071); and 
a display unit configured to control a display of the specified causal relationship on a screen (construct directed graph indicating causal relationship between multiple mechanisms and output to a display, par.0130), 
wherein in a case in which the plant includes a plurality of control devices (plurality of mechanisms 31 of manufacturing line 3, fig.13A, plurality of mechanisms are conveyor, robot arm, servo motor, cutter apparatus, reflow furnace, and a substrate inspection apparatus are interpreted as various control devices of the manufacturing line 3, par.0093, par.0148-0149) each executing the control program and networks connecting the plurality of control devices (control program or a plurality of programs for controlling operations of the plurality of mechanisms 31, par.0069): 
the control program acquisition unit acquires the control program for each of the control devices (control program or a plurality of programs for controlling operations of the plurality of mechanisms 31, par.0069), and 
the causal relationship extraction unit, for each of the control devices, extracts the causal relationships from the control program (identifies causal relationship between the plurality of mechanisms 31 in a process that is performed on the manufacturing line 3 based on strength of the relationship and the order relationship that are identified, par.0070).

With respect to claims 4, 8, and 12, Ota teaches further wherein the causal relationship extraction unit extracts, as causal relationships between the plurality of signals used in the plant (operation of the manufacturing line 3 based on acquired state data, par.0029, state data acquired from measurement such as sensors or camera, par.0014), signals that are included in assignment processing and branching conditions in conditional branch processing, and values of the signals (extracting variables and conditional branches and perform ordering of the variables based on result of conditional branches, par.0164 and par.0118-0121, par.0124).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim 2,6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2018/0348728) in view of Yoshida (JP 2001-100835).

With respect to claims 2, 6, and 10, Ota fails to teach wherein the processor is further configured to execute the instructions to implement: a path specification unit configured to specify a source and a midway path of each of the plurality of signals included in the specified causal relationship, wherein the display unit further controls a display of, on the screen, the plurality of signals included in the specified causal relationship, and the source and the midway path that are specified, as the causal relationship.
However, it is known by Yoshida to teach a path specification unit (Yoshida: propagation path estimation section 7, fig.1) configured to specify a source and a midway path of each of the plurality of signals included in the specified causal relationship (Yoshida: the propagation path of the abnormal state is estimated using the causal relation between the abnormal states obtained by the causal relation deriving unit 6, p.5; plant enters an abnormal state by transitioning from one state to different abnormal states and how these abnormal states are related to each other is estimated as a propagation path of the abnormal state, p.7), wherein the display unit further controls a display of, on the screen, the plurality of signals included in the specified causal relationship, and the source and the midway path that are specified, as the causal relationship (Yoshida: displays the propagation path and the like estimated by the propagation path estimating section 7 by a display means such as a CRT, p.6; the propagation sequence is displayed to determine that G is the most upstream abnormal state and A is the most downstream abnormal state among the abnormal states A and C to G that occurred in the plant, such that the first abnormal state that can occur is G and the last abnormal state that can occur is A, p.15).  
	Because Yoshida is also directed to a plant monitoring apparatus (Yoshida: plant 1 including monitoring system 2, fig.1 and par.0025 of p.5; Ota: monitoring a plurality of mechanisms 31 in a manufacturing line 3 of fig.1 including process analysis apparatus 1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching as recited in claim 2 as taught by Yoshida and combine with the plant monitoring apparatus as taught by Ota for the purpose of detecting the failure at a minor stage to ensure safe operation of the plant (Yoshida: par.0004).

Allowable Subject Matter
Claims 3, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claims 3, 7, and 11, wherein in the case in which the plant includes the plurality of control devices each executing the control program and networks connecting the plurality of control devices, the path specification unit, for each of the control devices, specifies a source and a midway path of each of the plurality of signals included in the specified causal relationship, and, if a midway path that is specified falls under at least one of: a situation in which the specified midway path include one of the control devices other than the control device; and a situation in which the specified midway path includes a specific network, instructs the display unit to differentiate a display mode of the corresponding signal from a display mode of the other signals.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Note: The finality is proper for the following reason: the claim amendments adding subject matter pertains to a “limited” feature of the original dependent claims 3, 7 or 11 that were objected to as being dependent upon a rejected base claim 1, 5 or 9.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   June 17, 2022